Reeve Harden, a stockholder in Eastern States Public Service Company, a Delaware corporation which has never done business in Ohio, brought this suit originally in Franklin Common Pleas against the Eastern States Public Service Company and The National Utilities Company a Maine Corporation, which is qualified to do business in Ohio' and maintains an office in Columbus. The purpose of the suit is to compel an accounting by the Maine Corporation which holds a majority of the stock of the Delaware Corporation on the ground that the National Utilities Company and John C. Martin, its president have caused a mismanagement of Eastern States Public Service Company.
Service upon the Delaware Corporation was obtained by serving summons on John C. Martin, managing agent.
The petition set forth that National Utilities Company owned and controlled a majority of the stock in Eastern States Public Service Company, and that John C. Martin was president of National Utilities Company and a director in Eastern States Public Service Company and “by virtue of his control of the National Utilities Company dominated, managed and controlled the business and affairs of its subsidiaries, the Eastern States Public Service Company” and others.
The Common Pleas overruled a motion to quash the service, holding that the determinative question was “whether or not the N ational Utilities Co. exercised such control over the Eastern States Public Service Co., as would in law make the former amenable for the conduct of the latter.
The Appeals dismissed the petition in error “because this proceeding in error is prosecuted from an order of the Court of Common Pleas of Franklin County, Ohio, which is not a final order”.
The Public Service Co., in the Supreme Court contends:
1. The Appeals has jurisdiction to reverse the order because the essence of what is done by the decree and not what it may be called determines whether or not it is final.
2. That service of summons on Martin did not give the Ohio Court jurisdiction over the Service Co.